Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/20/2021.
Allowable Subject Matter
Claims 5-8, 13, 15-17, 28, 42, 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5 recites wherein the anchor member extends from a proximal end to a distal end, the anchor member defining a slot extending from the proximal end towards the distal end, and wherein the distal end of the elongate member is positioned at least partially within the slot. Claim 7 recites the anchor member is welded to the elongate member.  Claim 13 recites wherein a proximal end of the anchor member is aligned with a proximal end of the entry port because they face each other. Claim 15 recites a distal end of the anchor member is positioned proximal to the reinforcement member, wherein the distal end of the anchor member is spaced from a proximal end of the reinforcement member, wherein the distal end of the anchor member abuts a proximal end of the reinforcement member. Claim 42 recites the anchor member extends from a proximal end to a distal end, the anchor member defining a slot extending from the proximal end towards the distal end, and wherein the distal end of the elongate member is positioned at least partially within the slot. Claim 43 recites wherein the anchor member is welded to the elongate member. Claim 28 recites the outer jacket comprises a tubular distal portion and a tapered proximal portion, where the tapered proximal portion
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 40, 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over U.S. Patent Publication Number 2003/0208221 (El-Nounou)
Regarding claims 40, El-Nounou discloses as shown in Figure 1, a catheter comprising:
an elongate body comprising: an inner liner (inner tubular member 15, see paragraph [0023]) defining an entry port into a lumen defined by the elongate body; and an outer jacket (first outer tubular member 25, see paragraph [0024]); and a push assembly including an elongate member (high strength tubular member 17, see paragraph [0030]) and an anchor member (portion of distal section 32 of support member 30, see paragraph [0027]), the anchor member being positioned at a distal end of the elongate member, the anchor member defining the beveled distalmost edge; see paragraph [0027]; wherein distal to a proximal end of the elongate body, a first portion (generally indicated as A) of the push assembly is positioned between a portion of the inner liner and a portion of the outer jacket, and proximal to the proximal end of the elongate body, a second portion (generally indicated as B) of the push assembly is positioned outside of the outer jacket and the inner liner, wherein the first portion of the push assembly comprises the anchor member, the anchor member extending only partially around an outer perimeter of the inner liner, and wherein the second portion of the push assembly is proximal to the first portion.

    PNG
    media_image1.png
    558
    867
    media_image1.png
    Greyscale

Regarding claim 44, El-Nounou discloses wherein the portion of the inner liner comprises a first portion (portion generally indicated as A) of the inner liner and the portion of the outer jacket comprises a first portion of the outer jacket (portion generally indicated as B), the catheter further comprising a reinforcement member (coiled section 31, see paragraph [0027]) positioned between at least a second portion of the inner liner and at least a second portion of the outer jacket. 

    PNG
    media_image1.png
    558
    867
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 14,  26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.)
Regarding claims 1, El-Nounou discloses as shown in Figure 1, a catheter comprising:
an elongate body comprising: an inner liner (inner tubular member 15, see paragraph [0023]) defining an entry port into a lumen defined by the elongate body; and an outer jacket (first outer tubular member 25, see paragraph [0024]); and a push assembly including an elongate member (high strength tubular member 17, see paragraph [0030]) and an anchor member (portion of distal section 32 of support member 30, see paragraph [0027]), the anchor member being positioned at a distal end of the elongate member, wherein the anchor member is separate from and connected to the elongate member; see paragraph [0030]; wherein distal to a proximal end of the elongate body, a first portion (generally indicated as A) of the push assembly is positioned between a portion of the inner liner and a portion of the outer jacket, and proximal to the proximal end of the elongate body, a second portion (generally indicated as B) of the push assembly is positioned outside of the outer jacket and the inner liner, wherein the first portion of the push assembly comprises the anchor member, the anchor member extending only partially around an outer perimeter of the inner liner, and wherein the second portion of the push assembly is proximal to the first portion

    PNG
    media_image1.png
    558
    867
    media_image1.png
    Greyscale


El-Nounou fails to disclose the anchor member is mechanically connected to the elongate member.
	Nance, from a related field of endeavor teaches a similar catheter as show in Figure 1, where the means connecting two structures can be a weld or a mechanical connection, which are known to be alternative equivalents. See paragraph [0124].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the connection between the anchor member and the elongate member by substitution the weld disclosed by El-Nounou for the mechanical connection disclosed by Nance, because it would only require the simple substitution of one known alternative means for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 2, El-Nounou discloses wherein the anchor member defines a beveled distalmost edge.  See paragraph [0027].


    PNG
    media_image2.png
    640
    838
    media_image2.png
    Greyscale

Regarding claim 14, El-Nounou discloses wherein the portion of the inner liner comprises a first portion (portion generally indicated as A) of the inner liner and the portion of the outer jacket comprises a first portion of the outer jacket (portion generally indicated as B), the catheter further comprising a reinforcement member (coiled section 31, see paragraph [0027]) positioned between at least a second portion of the inner liner and at least a second portion of the outer jacket. 

    PNG
    media_image1.png
    558
    867
    media_image1.png
    Greyscale



Regarding claim 26, El-Nounou discloses the elongate member (17) tapers in a distal direction. See Figure 1.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Number 5,387,193 (Miraki).

Regarding claim 3, El-Nounou et al. fails to disclose wherein the anchor member comprises a radiopaque marker. 
Miraki, from the same field of endeavor teaches a similar catheter with an anchor member (hypotube 76) as shown in Figures 3, 10 wherein the anchor member comprises a radiopaque marker for purpose of configuring the anchor member to be better located. See col. 8, lines 65-69.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2010/0217234 (Grovender et al.)
Regarding claim 4, El-Nounou fails to disclose wherein the anchor member extends about 140 degrees to about 160 degrees around an outer perimeter of the inner liner. 
Grovender, from the same field of endeavor teaches a similar catheter with an anchor member (skived tubular member 30, see paragraph [0054]) wherein the anchor member extends about 140 degrees to about 160 degrees around an outer perimeter of the inner liner. See paragraph [0062].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by El-Nounou et al. by substituting the portion of distal section 32 of support member 30 for the skived tubular member 30 taught by Grovender because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2004/0087932 (Lawrence et al.)
Regarding claim 9, El-Nounou fails to disclose the anchor member is a partial ring-shape. 
Lawrence et al., from the same field of endeavor teaches a similar catheter with an anchor member (collar 34, see paragraph [0036]) as shown in Figure 2 where the anchor member is a partial ring-shape. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by El-Nounou et al. by substituting the shape of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0030400 (Bose et al.)
Regarding claim 10, El-Nounou fails to disclose wherein the outer jacket comprises a first outer jacket section and a second outer jacket section distal to the first outer jacket section, and wherein the first and second outer jacket sections have different stiffnesses.
Bose et al, from the same field of endeavor teaches a similar catheter as shown in Figure 2A, with an outer jacket (outer layer 28, see paragraph [0020]) with a first outer jacket section (segment 30a, see paragraph [0020]) and a second outer jacket section (one segments 30d-30i, see paragraph [0020]) distal to the first outer jacket section, and wherein the first and second outer jacket sections have different stiffnesses. See paragraphs [0020], [0021].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by El-Nounou et al. by substituting the outer jacket disclosed by El-Nounou for the outer jacket taught by Bose because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Number 6,368,316 (Jansen et al.)
Regarding claim 12, El-Nounou fails to disclose wherein the first inner liner section is less flexible than the second inner liner section.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by El-Nounou al. by substituting the inner liner disclosed by Zhou for the inner liner taught by Jansen because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2010/0222664 (Lemon et al.)
Regarding claims 18-20, El-Nounou fails to disclose wherein the anchor member defines an inner surface and an outer surface wherein at least one of the inner surface or the outer surface defines a non-semicircular surface, wherein the non-semicircular surface defines a plurality of notches. 
Lemon, from the same field of endeavor teaches a similar catheter as shown in Figures 1, 17 where the catheter includes an anchor member (hypotube 202, see paragraph [0097]) with an inner surface and an outer surface wherein at least one of the inner surface or the outer surface defines a non-semicircular surface (notches, see paragraph [0097]), wherein the non-semicircular surface defines a plurality of notches, or wherein the non-semicircular surface defines a plurality of waves (helical), for the purpose of increasing the flexibility of the anchor member. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the notches taught by Lemon on the anchor member disclosed by El-Nounou such that the anchor member defines an inner surface and an outer surface wherein at least one of the inner surface or the outer surface defines a non-semicircular surface, wherein the non-semicircular surface defines a plurality of notches in order to increase the flexibility of the anchor member.
Claims 21, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2014/0066904 (Young)
Regarding claims 21, 22, 24 El-Nounou fails to disclose a sleeve surrounding at least a portion of the elongate member external to the lumen defined by elongate body, wherein an outer surface of the sleeve is textured, wherein the sleeve comprises a partial cut around a perimeter of the sleeve, the partial cut extending only partially through a radial thickness of the sleeve. 
Young, from the same field of endeavor teaches a similar catheter as shown in Figure 1 with a sleeve (sleeve 112, see paragraph [0022]) surrounding at least a portion of the elongate member external to the lumen defined by elongate body, wherein an outer surface of the sleeve is textured, wherein the sleeve comprises a partial cut (the opening through which the catheter extends is a partial cut) around a perimeter of the sleeve, the partial cut extending only partially through a radial thickness of the sleeve, for the purpose of facilitating gripping the catheter.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the sleeve disclosed by Young into the catheter disclosed by El-Nounou surrounding at least a portion of the elongate member external to the lumen defined by elongate body, wherein an outer surface of the sleeve is textured in order to facilitate gripping the catheter.
Claims 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.), U.S. Patent Publication Number 2014/0066904 (Young) as applied to claim 21 above, and further in view of U.S. Patent Number 3,169,527 (DS Sheridan)
Regarding claims 23, 25 El-Nounou fails to disclose the sleeve is a different color than at least one of: the elongate member, the inner liner, or the outer jacket, wherein the sleeve comprises a visible marker. 
DS Sheridan, from the same field of endeavor teaches a similar catheter as shown in Figure 1, where the sleeve is a different color than at least one of: the elongate member, the inner liner, or the outer jacket, wherein the sleeve comprises a visible marker (distinctive color), for the purpose of quickly identifying the sleeve. See col. 2, lines 56-58. 
.
 Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Publication Number 2008/0243081 (Nance et al.) as applied to claim 26 above, and further in view of U.S. Patent Publication Number 2003/0125641 (Jafari et al.) 
Regarding claim 27, El-Nounou fails to disclose a cross section of the elongate member is circular at a first portion and D-shaped at a second portion, the first portion being proximal to the second portion. 
Jafari et al., from the same field of endeavor teaches a similar catheter 2 as shown in Figure 2, wherein the elongate member is circular at a first portion and D-shaped at a second portion, the first portion being proximal to the second portion.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention by substituting the elongate member disclosed by El-Nounou for the elongate member disclosed by Jafari et al. such that the cross section of the elongate member is circular at a first portion and D-shaped at a second portion, the first portion being proximal to the second portion because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).






Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0208221 (El-Nounou) in view of U.S. Patent Number 5,387,193 (Miraki).

Miraki, from the same field of endeavor teaches a similar catheter with an anchor member (hypotube 76) as shown in Figures 3, 10 wherein the anchor member comprises a radiopaque marker for purpose of configuring the anchor member to be better located. See col. 8, lines 65-69.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the catheter disclosed by El-Nounou et al. to include the radiopaque makers taught by Miraki on the anchor member disclosed by El-Nounou in order to configure the anchor member to be better located
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) under Zhou have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771